Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 1 of 11 PageID #: 81




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                            BOWLING GREEN DIVISION
                               Case No: 1:19-cv-102

     COREY MILLER,            )
                              )
     Plaintiff,               )
                              )
  v.                          )
                              )
  I.C. SYSTEM, INC.,          )
                              )
     Defendant.               )
 ___________________________________/

                      Defendant’s Motion for Summary Judgment

                                       Introduction

          Plaintiff alleges ICS violated the FDCPA/TCPA by making “numerous telephone

 calls to Plaintiff’s cell phone” to collect a delinquent financial obligation.1 ICS placed 6

 calls attempting to reach Plaintiff in mid-2015, but ICS never placed a call to the only

 phone number Plaintiff alleges belongs to him, 270-599-xxxx.2 Even if ICS had placed a

 call to Plaintiff’s phone number, all of Plaintiff’s claims would be barred by the applicable

 statute of limitations since Plaintiff’s Complaint was filed over 4 years after the last

 outgoing call was placed by ICS on Plaintiff’s Account.3

                             Background / Litigation History




 1   See, DE 1 at ¶¶ 8-10.

 2This phone number has been partially redacted, in the abundance of caution, for
 privacy purposes.
 3See Declaration of ICS’s Chief Compliance Officer/Corporate General Counsel Michelle
 Dove (“ICS Dec.”), attached as EXHIBIT A, at ¶ 10.

                                        Page - 1 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 2 of 11 PageID #: 82




          On August 5, 2019, Plaintiff filed his Complaint alleging ICS violated the FDCPA

 and the TCPA by making “numerous telephone calls to Plaintiff’s cell phone using a

 prerecorded and/or artificial voice… [and] called Plaintiff before 8:00a.m. in an attempt

 to collect the Alleged Debt.”4 In Count I, Plaintiff alleges ICS violated the TCPA when it

 “called Plaintiff[’s] cellular telephone using an artificial and[/or] prerecorded voice

 without Plaintiff’s prior consent… [b]ecause Plaintiff never gave Defendant consent to call

 him and also clearly revoked any consent that could have existed.”5 In Count II, Plaintiff

 alleges ICS violated § 1692c(a)(1) and § 1692f of the FDCPA because Defendant “called

 Plaintiff before 8:00am in an attempt to collect a debt.”6

          On March 12, 2020, ICS served Defendant’s First Set of Interrogatories and

 Defendant’s First Requests for Production on Plaintiff. Plaintiff’s counsel requested and

 was granted a 14-day extension for Plaintiff responses, making them due April 27, 2020.

 But on April 23, 2020, before serving discovery responses, Plaintiff’s counsel filed his

 Motion to Withdraw as Plaintiff’s Counsel.7 No discovery responses have been provided

 from Plaintiff to date.

          On May 11, 2020, the Court granted Plaintiff’s counsel’s Motion to Withdraw and

 relieved Plaintiff’s counsel of “all further responsibility for the representation of Plaintiff

 Corey Miller in this matter.”8 The Court further Ordered that “within thirty (30) days of


 4   See, DE 1 at ¶¶ 8-10.
 5   Ibid. at ¶¶ 13-16.

 6   Ibid. at ¶¶ 16-20.

 7   See, DE 18.
 8   See, DE 21.


                                        Page - 2 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 3 of 11 PageID #: 83




 the entry of this order [i.e., by June 10, 2020], Plaintiff Corey Miller shall retain substitute

 counsel who shall enter an appearance or notify the Court in writing that he intends to

 proceed pro se in this action.”9 To date, no substitute counsel has entered a notice of

 appearance on Plaintiff’s behalf nor has Plaintiff notified the Court in writing that he

 intends to proceed pro se.10

                                      Plaintiff’s Account

           On or about April 26, 2015, Alfa Vision Insurance Corporation referred a

 delinquent account balance, belonging to Plaintiff Corey Miller, to ICS for collection

 purposes which ICS assigned Account Number xxxxx4919-1 (Plaintiff’s “Account”).11

           At the time of referral, Alfa Vision Insurance Corporation transmitted certain

 information relating to Plaintiff’s Account to ICS electronically in essentially the same

 form as an Excel spreadsheet (which ICS refers to as a “file transfer”) including, inter alia,

 Plaintiff’s name “Corey Miller,” Plaintiff’s contact information, and the total delinquent

 principle balance of $57.99.12

           As part of its attempts to collect Plaintiff’s delinquent Account balance, on April

 30, 2015, ICS sent its initial collection letter to Plaintiff.13 Also as part of its attempts to


 9   Id.

 10Plaintiff’s failure to comply with the Court Order is grounds for dismissal due to failure
 to prosecute. See, Link v. Wabash R. Co., 370 U.S. 626, 629 (1962) (“The authority of a
 federal trial court to dismiss a plaintiff’s action with prejudice because of
 his failure to prosecute cannot seriously be doubted.”); see also, Witcher v. Fed.-Mogul
 Prod., Inc., No. 1:14-CV-00042-JRW, 2020 WL 1813711, at *2 (W.D. Ky. Jan. 30, 2020).

 11 See,
       Declaration of ICS’s Chief Compliance Officer/Corporate General Counsel Michelle
 Dove (“ICS Dec.”), attached as EXHIBIT A, at ¶ 7.
 12   Ibid. at ¶ 8.

 13   Ibid. at ¶ 9.

                                         Page - 3 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 4 of 11 PageID #: 84




 collect Plaintiff’s delinquent Account balance, ICS placed a total of six (6) outgoing calls,

 all of which were placed to telephone number 270-221-xxxx,14 as follows:

                   •   April 27, 2015 at approximately 3:02p.m.
                   •   April 28, 2015 at approximately 9:08a.m.
                   •   April 28, 2015 at approximately 11:05a.m.
                   •   April 28, 2015 at approximately 1:06p.m.
                   •   April 28, 2015 at approximately 3:04p.m.
                   •   June 30, 2015 at approximately 10:14a.m.15

           ICS has not placed an outgoing call to any phone number associated with Plaintiff’s

 Account since June 30, 2015.16

           On September 21, 2017, ICS received an incoming call on Plaintiff’s Account

 (presumably from Plaintiff), which was recorded.17 During the two minute and thirty-

 eight second (2:38) call, Plaintiff verified his name and contact information to the ICS

 representative. Plaintiff and the ICS representative discussed the delinquent financial

 obligation owed to Alfa Vision Insurance Corporation.18 Plaintiff then indicated he would

 “call back tomorrow” and confirmed that a “good contact number” for him was “270-599-

 xxxx.”19




 14The phone number has been redacted for confidentiality purposes as the phone number
 has not been identified as belonging to Plaintiff.

 15   Ibid. at ¶ 10.
 16   Ibid. at ¶ 11.

 17   Ibid. at ¶ 12.

 18   Ibid. at ¶ 12.
 19   Ibid. at ¶ 12.


                                          Page - 4 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 5 of 11 PageID #: 85




           ICS has never placed an outgoing call to 270-599-xxxx, the phone number

 identified by Plaintiff during the September 21, 2017 call.20 ICS did not make any further

 collection attempt on Plaintiff’s Account after September 21, 2017.21

                                        Legal Standard.

           Summary judgment is appropriate only when there are no genuine issues of

 material fact and the movant is entitled to judgment as a matter of law.22 Where the non-

 moving party bears the burden of proof on an issue at trial, the movant may simply

 “[point] out to the district court that there is an absence of evidence to support the

 nonmoving party’s case.”23 After the movant has met its burden under Rule 56(c), the

 burden shifts to the non-moving party to establish that there is a genuine issue of material

 fact.”24 If the non-moving party fails to make a sufficient showing on an essential element

 of her case on which she has the burden of proof, the moving party is entitled to a

 judgment as a matter of law.25

                                        Legal Argument

       1. ICS has never placed an outgoing call to 270-599-xxxx.




 20   Ibid. at ¶ 13.

 21   Ibid. at ¶ 14.

 22See, Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548,
 91 L. Ed. 2d 265 (1986).

 23   Id. at 325.

 24   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585 (1986).
 25   Celotex Corp., 477 U.S. at 323.


                                         Page - 5 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 6 of 11 PageID #: 86




              Plaintiff alleges ICS made “numerous telephone calls to Plaintiff’s cell phone using

 a prerecorded and/or artificial voice… [and] called Plaintiff before 8:00a.m. in an attempt

 to collect the Alleged Debt.”26 There is no evidence to support ICS made any outgoing calls

 to Plaintiff’s phone number, much less “numerous telephone calls.”

              The only evidence before this Court refutes Plaintiff’s claims. The evidence shows

 ICS never placed an outgoing call to the only telephone number identified in this litigation

 as belonging to Plaintiff, 270-599-xxxx. 27 This is evidenced by the Declaration of ICS’s

 Chief Compliance Officer/Corporate General Counsel Michelle Dove (“ICS Dec.”). The

 ICS Dec. shows only 6 outgoing calls were placed to any phone number on Plaintiff’s

 Account, and none of those calls were placed to 270-599-xxxx.28 The only 6 outgoing calls

 were all placed to 270-221-xxxx,29 a number which Plaintiff does not allege belongs to

 him.

              To be sure, ICS’s software system allows employees of the company to input certain

 information related to the account, such as a summary of any telephone conversations on

 an account.30 However, employees do not indicate the dates or times related to inbound

 or outbound calls.31 That information is systematically added to the account notes by the



 26   See, DE 1 at ¶¶ 8-10.

 27   See, ICS Dec. at ¶ 12.

 28   Ibid. at ¶ 10.
 29The phone number has been redacted for confidentiality purposes as the phone number
 has not been identified in this action as belonging to Plaintiff.

 30   See, ICS Dec. at ¶ 6.
 31   Ibid.


                                             Page - 6 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 7 of 11 PageID #: 87




 software system whenever a call is placed on an account.32 Once information is uploaded

 in the system with respect to an account, it cannot be removed, period.33 The reason the

 software is designed in this manner is to ensure the account notes accurately and reliably

 reflect all activities taken on an account.34

           As evidenced by both the ICS Dec. and the computer-generated account notes

 (which will be filed under seal), the only relationship between Plaintiff’s Account and the

 phone number identified as belonging to Plaintiff, 270-599-xxxx, was the result of an

 incoming call to ICS on Plaintiff’s Account on September 21, 2017.35 During the two

 minute and thirty-eight second (2:38) incoming call, Plaintiff and the ICS representative

 discussed the delinquent financial obligation owed to Alfa Vision Insurance Corporation

 then Plaintiff indicated he would “call back tomorrow” and confirmed that a “good contact

 number” for him was “270-599-xxxx.”36 No further contact was made on Plaintiff’s

 account after this incoming call.

           ICS did not place any outgoing calls to 270-599-xxxx either before or after the

 phone number was identified by Plaintiff on September 21, 2017 as belonging to him.37 In


 32   Ibid.
 33   Ibid.

 34   Ibid.

 35See, ICS Dec. at ¶ 12. To be clear, Plaintiff’s claims are based only on alleged outgoing
 calls placed by ICS and Plaintiff’s does not make any claims based on the call he made to
 September 21, 2017. The substance of the September 21, 2017 call is discussed below only
 as evidence of the only relationship between Plaintiff’s Account and Plaintiff’s phone
 number, 270-599-xxxx.

 36   Ibid. at ¶ 12.
 37   Ibid. at ¶ 13.


                                         Page - 7 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 8 of 11 PageID #: 88




 fact, ICS did not make any further collection attempts on Plaintiff’s Account after

 September 21, 2017.38

       2. Plaintiff’s claims are barred by both the one-year FDCPA statute of
          limitations and the four-year TCPA statute of limitations.

           Plaintiff alleges FDCPA and TCPA violations for placing outgoing calls to his

 cellular telephone.39 While the evidence shows ICS never placed an outgoing call to the

 only number identified as belonging to Plaintiff (270-599-xxxx), any FDCPA and/or

 TCPA claim based on any of the 6 outgoing calls placed by ICS on Plaintiff’s Account

 would be barred by the applicable statute of limitations as the last call occurred over 4

 years and 1 month before Plaintiff filed his Complaint.

           The statute of limitations under the FDCPA is one year40 and the statute of

 limitations under the TCPA is four years.41 Since Plaintiff’s Complaint was filed on August

 5, 2019, any call placed prior to August 5, 2015 would be barred by the statute of

 limitations under both the FDCPA and the TCPA.42

           The only evidence shows the last outgoing call placed on Plaintiff’s Account by ICS,

 to any phone number, occurred on June 30, 2015, over 4 years and 1 month before



 38   Ibid. at ¶ 14.

  See, DE 1.
 39
 40See, 15 U.S.C. § 1692k(d)(actions must be brought “within one year from the date on
 which the violation occurs.”)
 41See, Giovanniello v. ALM Media, LLC, 726 F.3d 106, 107 (2d Cir. 2013)(“We conclude,
 in light of Mims, that federal law supplies the appropriate statute of limitations—here,
 four years.”); see also, Bais Yaakov of Spring Valley v. Alloy, Inc., 936 F. Supp. 2d 272
 (S.D.N.Y. 2013)(finding federal general four-year statute of limitations, rather than
 analogous state statute of limitations, applied to alleged TCPA violations).
 42   See, DE 1.


                                          Page - 8 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 9 of 11 PageID #: 89




 Plaintiff filed his Complaint. The ICS Dec. shows there were only 6 outgoing calls placed

 to any phone number on Plaintiff’s Account.43 ICS’s computer-generated account notes

 reflect ICS’s 6 total outgoing calls where placed between April 27, 2015 and June 30,

 2015.44 ICS has not placed any outgoing call to any phone number associated with

 Plaintiff’s Account since June 30, 2015.45

           Since Plaintiff’s claims are predicated on alleged outgoing calls, and the last

 outgoing call occurred on June 30, 2015, but the Complaint was not filed until August 5,

 2019, Plaintiff’s claims under both the FDCPA and the TCPA are barred by the applicable

 statute of limitations.46

                                           Conclusion

           There is no evidence to support Plaintiff’s claims based on alleged outgoing calls to

 Plaintiff’s cell phone. ICS never placed an outgoing call to the only phone number

 identified in this litigation as belonging to Plaintiff, 270-599-xxxx. Perhaps most

 importantly, Plaintiff’s FDCPA and TCPA claims are based on outgoing calls ICS allegedly

 placed on Plaintiff’s Account which are barred by the FDCPA’s one-year statute of

 limitations and the TCPA’s four-year statute of limitations. The last outgoing call placed

 by ICS on Plaintiff’s Account, to any number, was placed on June 30, 2015. Plaintiff filed

 his Complaint on August 5, 2019, which is more than 4 years and 1 month after the last

 outgoing call was placed to any number on Plaintiff’s Account.


 43   See, ICS Dec. at ¶ 10.

 44   Ibid. at ¶ 10.

 45   Ibid. at ¶ 11.
 46   Ibid. at ¶¶ 11; 14.


                                          Page - 9 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 10 of 11 PageID #: 90




                                             Respectfully submitted by:

                                             /s/ Boyd W. Gentry
                                             Boyd W. Gentry (KY # 88625)
                                             Law Office of Boyd W. Gentry, LLC
                                             4031 Colonel Glenn Highway
                                             First Floor
                                             Beavercreek, Ohio 45431
                                             Tel. 937.839.2881
                                             Fax 800.839.5843
                                             bgentry@boydgentrylaw.com
                                             Counsel for Defendant




                                 Page - 10 - of 11
Case 1:19-cv-00102-GNS-HBB Document 25 Filed 07/02/20 Page 11 of 11 PageID #: 91




                              CERTIFICATE OF SERVICE

  I hereby certify that a true and accurate copy of the foregoing Motion for Leave to File
  Under Seal has been served by USPS Regular Mail on July 2, 2020 to the following:

  Corey Miller
  532 Cool Springs Rd.
  Morgantown, KY 42261


                                                   /s/Boyd W. Gentry
                                                   Boyd W. Gentry (KY # 88625)




                                       Page - 11 - of 11
